    Case 1:19-cv-02578-TFH Document 18-7 Filed 11/13/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER
FOUNDATION,

                Plaintiff,

           v.                       Civil Action No. 19-2578 (TFH)

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,

                Defendant.




                              CBP

                         EXHIBIT C
        Case 1:19-cv-02578-TFH Document 18-7 Filed 11/13/20 Page 2 of 3




November 12, 2020


Michael Rosenbloom
Electronic Frontier Foundation
815 Eddy Street
San Francisco, CA 94109

Re: CBP-2019-008804; Electronic Frontier Foundation v. DHS, No. 19-cv-2578 (D.D.C.)

Dear Mr. Rosenbloom:

This is a corrected final response to your Freedom of Information Act (FOIA) request to U.S.
Customs and Border Protection (CBP), dated November 5, 2018. You requested the following
records:

   1. Policies and/or procedures regarding the use of GPS tracking devices on vehicles
      crossing the border;

   2. Training manuals and/or training materials on the use of GPS tracking devices on
      vehicles crossing the border.

The correction concerns our response letter of April 1, 2020. Due to a drafting error, the April 1,
2020 letter incorrectly characterized the information referred to U.S. Immigration and Customs
Enforcement as a single record, but it was in fact three records totaling four pages. The April 1,
2020 letter also included an incorrect count of the number of records determined to be non-
responsive – the correct number of non-responsive records is 45, rather than 47. Therefore, the
correct determinations for the records accounted for in the April letter are as follows:

      45 records are not responsive to the request;
      1 three-page record is responsive but is withheld in full under exemptions (b)(5), (b)(6),
       (b)(7)(C), and (b)(7)(E); and
      3 records, totaling four pages, were referred to U.S. Immigration and Customs
       Enforcement for processing.

Additional information regarding the applicable exemptions and response can be found at the
following link: https://www.cbp.gov/document/guidance/exemption-definitions. Copies of the
FOIA and DHS regulations are available at www.dhs.gov/foia.
         Case 1:19-cv-02578-TFH Document 18-7 Filed 11/13/20 Page 3 of 3




As this matter is currently in litigation, if you need further assistance or would like to discuss any
aspect of this response, please contact Kathleene Molen, Assistant United States Attorney.

Sincerely,



Patrick Howard
Branch Chief
U.S. Customs and Border Protection, FOIA Division
Privacy and Diversity Office
